DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) and further in view of JP59220405 A, herein referred to as ‘405. 
Regarding claim 1, Kazumi depicts a tyre for a motorcycle comprising a tread portion and a pair of sidewall portions connected with both ends of the tread portion and extending inwardly in a tyre radial direction, wherein a connecting portion of the tread portion and at least one of the pair of the sidewall portions is provided with a plurality of protruding portions 

    PNG
    media_image1.png
    657
    666
    media_image1.png
    Greyscale

Kazumi discloses a camber angle of 30 degrees (pg.5 paragraph 16) and depicts a length in the tyre circumferential direction of each space is less than 10% of a maximum length of a foot print (see annotated figure below). Kazumi does not explicitly disclose the tyre is mounted on a standard rim and inflated to a standard inner pressure. However, Office is taking official notice that it is conventionally known for the footprint to be measured when the tyre is mounted on a standard rim and inflated to a standard inner pressure. 

    PNG
    media_image2.png
    889
    657
    media_image2.png
    Greyscale

Kazumi’s camber angle of 30 degree is close to Applicant’s camber angle of 45 degrees and one ordinary skill in the art would recognize similar properties in the tire since a camber angle of 30 degrees similar to a camber angle of 45 degrees. 
Applicant has amended the claims to include the limitation each of the protruding portions has a rib shape elongated in the tyre circumferential direction, is formed over the entire distance between the spaces adjacent to each other, and has a circumferential length longer than each space. Analogous motorcycle art, ‘405, depicts each of the protruding portion has a rib shape elongated in the tyre circumferential direction, is formed over the entire 
Regarding claims 2-3, Kazumi depicts the tread portion is provided with grooves each extending so as to intersect with the connecting portion and each space is formed by a respective one of the grooves (see annotated figure above). 
Regarding claim 9, Kazumi above depicts the space is provided over the entire length of the protruding portions so as to communicate with the tread portion and the sidewall portion and in a cross sectional view of each of the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape (see annotated figure above) 
Regarding claim 11, Kazumi depicts in a cross-sectional view of each of the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape (see annotated figure above). 
Regarding claims 12-13, Kazumi discloses the height protruding portion is 1-4 mm and width is 0.5-5 mm (pg.5 paragraph 5). MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of 1-4 mm 
Regarding claims 15-16, Kazumi depicts the radially outer surface is connected with a main portion of a ground contacting surface of the tread portion configured to be smoothly convex radially outward with a first arc portion that is convex radially inward therebetween, and the radially inner surface is connected with a main portion of an outer surface of the at least one of the sidewall portions extending smoothly in the tyre radial direction with a second arc portion that is convex radially outward therebetween (see annotated figure below).  And the radius of curvature of the second arc portion is larger than a radius of curvature of the first arc portion. 

    PNG
    media_image3.png
    542
    738
    media_image3.png
    Greyscale

As for claims 5, 14 and 17, although Kazumi is silent to the dimensions of the length of the space, a circumferential length of each of the protruding portions and the radius of curvature of the first and second arc portions, MPEP states In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention since Applicant’s claim of the dimension does not make it patentably distinct. 
Regarding claims 18-20, Kazumi’s figure 2 depicts the tread portion is provided with other grooves, and each of the other grooves has both ends terminating within a ground contacting surface of the tread portion without intersecting the connecting portion, axially inner ends of the grooves are arranged closer to a tyre equator than are axially inner ends of the other grooves and the grooves and the other grooves are arranged alternately in the tyre circumferential direction. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) in view of JP59220405 A, herein referred to as ‘405, and further in view of Matsunami (US 2014/0305560 A1). 
Although Kazumi doesn’t explicitly discuss the land ratio of the shoulder region, one ordinary skill in the art would recognize in motorcycle art, a common feature is to have the land ratio of the shoulder region greater than the center region [0062] and greater than 70% (see table) as evident by Matsunami. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a shoulder land ratio greater than 70% and greater than the center region since when the land ratios is less than 0.80, wear-resistance may be deteriorated owing to the low tread rigidity.  When the land ratio is more than 0.90, ride comfort may be deteriorated during traveling owing to the high tread rigidity [0065]. 

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) and view of JP59220405 A, herein referred to as ‘405 and further in view of Ito (US 2015/0360520 A1).  
Although Kazumi is silent to the cross-sectional area of the groove, analogous motorcycle art, Ito, depicts fins (10) on the sidewall of the motorcycle. Ito further discloses the pitch of the fin like projections are 1<p/h<20 and 1<(p-w)/w<50 [0020] in order to more effectively cool the sidewall portion and suppress a rise in the internal temperature of the sidewall portion. Therefore, the width and height are result effective variables. In re Aller, 220 
Regarding claim 10,
Regarding claim 11, although Kazumi is silent to the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape, Ito, depicts a straight shape configuration in figure 2 which reads on Applicant’s claim language. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a protruding portion with a straight configuration, as taught by Ito, into the tire taught by Kazumi in order to prevent stress from concentrating at the arcuate surfaces [0033]. 

Claims 1-3, 5, 9, 11-20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) in view of JP59220405 A, herein referred to as ‘405, and further in view of Makioka et al (US 2013/0014869 A1).
Regarding claim 1, Kazumi depicts a tyre for a motorcycle comprising a tread portion and a pair of sidewall portions connected with both ends of the tread portion and extending inwardly in a tyre radial direction, wherein a connecting portion of the tread portion and at least one of the pair of the sidewall portions is provided with a plurality of protruding portions each protruding outwardly in a tyre axial direction, the plurality of the protruding portions is arranged in a tyre circumferential direction with a space between each other, and a tread width of the tyre is a distance between tread edges in the tyre axial direction and is a maximum width of the tyre (see annotated figure above). 
Kazumi doesn’t explicitly teach a length in the tyre circumferential direction of each space is less than 10% of a maximum length of a foot print when the tyre is mounted on a standard rim, inflated to a standard inner pressure, and in contact with a flat surface with a 
Applicant has amended the claims to include the limitation each of the protruding portions has a rib shape elongated in the tyre circumferential direction, is formed over the entire distance between the spaces adjacent to each other, and has a circumferential length longer than each space. Analogous motorcycle art, ‘405, depicts each of the protruding portion has a rib shape elongated in the tyre circumferential direction, is formed over the entire 
Regarding claims 2-3, Kazumi depicts the tread portion is provided with grooves each extending so as to intersect with the connecting portion and each space is formed by a respective one of the grooves (see annotated figure above). 
Regarding claim 9, Kazumi above depicts the space is provided over the entire length of the protruding portions so as to communicate with the tread portion and the sidewall portion and in a cross sectional view of each of the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape (see annotated figure above) 
Regarding claim 11, Kazumi depicts in a cross-sectional view of each of the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape (see annotated figure above). 
Regarding claims 12-13, Kazumi discloses the height protruding portion is 1-4 mm and width is 0.5-5 mm (pg.5 paragraph 5). MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of 1-4 mm 
Regarding claims 15-16, Kazumi depicts the radially outer surface is connected with a main portion of a ground contacting surface of the tread portion configured to be smoothly convex radially outward with a first arc portion that is convex radially inward therebetween, and the radially inner surface is connected with a main portion of an outer surface of the at least one of the sidewall portions extending smoothly in the tyre radial direction with a second arc portion that is convex radially outward therebetween (see annotated figure below).  And the radius of curvature of the second arc portion is larger than a radius of curvature of the first arc portion. 

    PNG
    media_image3.png
    542
    738
    media_image3.png
    Greyscale

As for claims 5, 14 and 17, although Kazumi is silent to the dimensions of the length of the space, a circumferential length of each of the protruding portions and the radius of curvature of the first and second arc portions, MPEP states In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention since Applicant’s claim of the dimension does not make it patentably distinct. 
Regarding claims 18-20, Kazumi’s figure 2 depicts the tread portion is provided with other grooves, and each of the other grooves has both ends terminating within a ground contacting surface of the tread portion without intersecting the connecting portion, axially inner ends of the grooves are arranged closer to a tyre equator than are axially inner ends of the other grooves and the grooves and the other grooves are arranged alternately in the tyre circumferential direction. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) and JP59220405 A, herein referred to as ‘405, and further in view of Makioka et al (US 2013/0014869 A1) and Matsunami (US 2014/0305560 A1).
Although Kazumi doesn’t explicitly discuss the land ratio of the shoulder region, one ordinary skill in the art would recognize in motorcycle art, a common feature is to have the land ratio of the shoulder region greater than the center region [0062] and greater than 70% (see table) as evident by Matsunami. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a shoulder land ratio greater than 70% and greater than the center region since when the land ratios is less than 0.80, wear-resistance may be deteriorated owing to the low tread rigidity.  When the land ratio is more than 0.90, ride comfort may be deteriorated during traveling owing to the high tread rigidity [0065]. 

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazumi (JP2010163144A) and in view of JP59220405 A, herein referred to as ‘405, and further in view of Makioka et al (US 2013/0014869 A1) and of Ito (US 2015/0360520 A1).  
Although Kazumi is silent to the cross-sectional area of the groove, analogous motorcycle art, Ito, depicts fins (10) on the sidewall of the motorcycle. Ito further discloses the pitch of the fin like projections are 1<p/h<20 and 1<(p-w)/w<50 [0020] in order to more effectively cool the sidewall portion and suppress a rise in the internal temperature of the sidewall portion. Therefore, the width and height are result effective variables. In re Aller, 220 
Regarding claim 10,
Regarding claim 11, although Kazumi is silent to the protruding portions, the radially outer surface, the radially inner surface, and the axially outward facing surface are formed in a straight shape, Ito, depicts a straight shape configuration in figure 2 which reads on Applicant’s claim language. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a protruding portion with a straight configuration, as taught by Ito, into the tire taught by Kazumi in order to prevent stress from concentrating at the arcuate surfaces [0033]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7- have been considered but are moot in light of the newly cite reference JP59220405 A, herein referred to as ‘405. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743